Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Cabbibbs, § 422*—when intending passenger guilty of contributory negligence. Where a person intending to become a passenger upon an interurhan train was struck by the train while attempting to cross the tracks in front of it, and her own evidence disclosed that she knew of the approach of the train and signaled it before she reached an intervening track which she was obliged to cross, and continued to look at it up to the time she was struck, having misjudged its distance and speed, it was held that contributory negligence was shown as a matter of law.